Citation Nr: 0532106	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for callouses, bilateral 
feet, rated 10 percent disabling, based on an initial 
determination.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from September 1997 to 
October 1999.

In September 2005, the veteran appeared before the 
undersigned Veterans' Law Judge at a hearing held at the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco Texas.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A rating action  in December 2001 awarded the veteran service 
connection and assigned a 10 percent rating for callouses of 
both feet.  The veteran maintains that a higher rating is 
warranted.

A review of the claims folder reveals that the veteran was 
afforded VA podiatry examinations in June 2001, December 
2002, and in January 2003.  At no time was the claims folder 
made available to the examiners for review in conjunction 
with the examination.   

The veteran testified in September 2005 that he received 
treatment from a private physician, Dr. Sunkavilli, in 
Hamlin, Texas.  Those records should be obtained and 
associated with the claims folder.  In addition, the veteran 
reported that he was last treated by VA for his feet at the 
VA outpatient clinic in Abilene, Texas in August 2005.  Those 
records should be associated with the claims folder.

In order to provide the veteran with due process of law, the 
case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
which treated the veteran for callouses 
of both feet since April 2001.  Of 
particular interest would be records from 
Dr. Sunkavilli, as well as those from the 
VA outpatient clinic in Abilene, Texas.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should be afforded a VA 
podiatry examination to determine the 
severity of the bilateral foot disorder.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The physician should 
determine, for each foot,  whether the 
foot disability is manifested by :

a)  weight-bearing line over or 
medial to great toe, inward bowing 
of the tendo achillis, pain on 
manipulation and use of the feet, 
bilateral or unilateral; or, 

b)  objective evidence of marked 
deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling 
on use, characteristic callosities; 
or, 

c)  marked pronation, extreme 
tenderness of plantar surfaces of 
the feet, marked inward displacement 
and severe spasm of the tendo 
achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.
A complete rationale is to be provided 
with the opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

